       Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


L. Lin Wood, Jr.,

             Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                1:20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

             Defendants.


                          AFFIDAVIT OF REBECCA SHORT

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Rebecca Short, who being duly sworn, deposed and

stated as follows:

      1.     My name is Rebecca Short. I am over 18 years of age, a citizen of the

State of Georgia, suffer from no legal disabilities, and am otherwise competent to

testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

      2.     I am a resident of and registered elector in Fulton County, Georgia. I

am also an attorney and member of the State Bar of Georgia.



                                           1
      Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 2 of 6




      3.     On November 15, 2020, I was present as an observer credentialed by

the Democratic Party of Georgia to observe the statewide hand recount of ballots

cast in the 2020 Presidential Election in Fulton County, Georgia (the “Recount”).

      4.     I arrived at the Georgia World Congress Center, where the Recount

was held, at approximately 8:20/8:30 a.m.

      5.     On arrival, I had no problems accessing the space where the Recount

was happening.

      6.     I did not observe anyone claiming that the Recount had “just finished”

or was otherwise complete. To the contrary, the Recount was ongoing when I

arrived and was continuing when I left at about 12:10 p.m.

      7.     While I was observing the Recount, there were numerous other

credentialed observers present. At one point, Fulton County elections officials

asked us to gather by party and asked both the Democratic Party of Georgia and

the Republican Party of Georgia to cull themselves down to 17 credentialed

observers. I would estimate the Democratic Party had approximately 30

credentialed observers there so some 13 Democratic Party observers were asked to

leave. I do not know how many credentialed observers the Republican party had

present, but they were also asked to limit their number to 17.




                                          2
      Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 3 of 6




      8.     Fulton County officials then came back and asked both the

Democratic and Republican parties to limit the number on the floor at any given

time to five credentialed observers. Officials noted that county employees had

made progress in counting ballots and officials had dismissed approximately two-

thirds of the counters, thus less observers were needed on the floor. The same

instructions were given to both the Democratic and Republican parties.

      9.     I was one of the five credentialed observers to remain behind. I was

able to walk on the floor where the counting was taking place and observe the two-

person teams hand counting ballots. There was nothing extraordinary to note as

the county employees looked at ballots, moved the ballots to one of 4 piles and

then tallied the votes in each pile. I observed the piles to contain Trump votes,

Biden votes and Jorgensen votes. The 4th pile was for questionable or

undetermined ballots which were placed in an envelope and then someone from the

County would retrieve the envelope and take it to the voter review panel. The

process was very orderly.

      10.    I also was able to observe the voter review panels, which were

adjudicating ballots containing Presidential votes which the two-person county

team could not conclusively determine were meant for a given candidate. At one

point, a County official stated that they need additional Republican reviewers for

                                          3
        Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 4 of 6




the voter review panels but could not find any credentialed for that task. Instead

the County official allowed two of the credentialed floor observers, both women,

to serve on the panel. I observed one of the women chosen for the voter review

panel to be taking her own notes during this process. I had also observed this same

woman taking photos earlier when she was walking on the floor as an observer and

heard a county official ask her to delete the photos and to delete them from the

deleted file. This woman was eating, drinking and coughing while reviewing

undetermined ballots.

        11.   I observed two gentlemen arrive who were credentialed for the voter

review panel. At that point all parties, Republican observers, Democratic

observers, and county officials, agreed to allow the two women to complete the

review of ballots as they were almost done.

        12.   I also at one point observed a press conference with Fulton County

officials and saw approximately 10-15 members of the news media in attendance.

I also observed individuals and media in the designated general-public observation

area.

        13.   Except for the number limitations imposed equally on both teams of

credentialed observers, I did not see or hear of a credentialed observer being

denied access to the Recount.

                                          4
       Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 5 of 6




      14.    While observing, I had access to view each of the two-person audit

teams from about six feet away. Some of the two-person teams were discussing

audibly the votes and some were simply moving each ballot to a stack of ballots.

After the team was finished separating the votes, they would count the number of

ballots in each stack and then provide the numbers to be entered into a computer.

      15.    I was in the credentialed, ballot-counting area for approximately 4

hours and observed no inaccuracies, improprieties, inconsistencies, or other

problems during the Recount. The process ran smoothly.

      16.    Around 12:10 p.m., after approximately 4 hours of observation, I left

the Recount because the voter review panels had essentially wrapped up the work

and that had been the focus of my observations.

      17.    I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

      18.    I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.




                                          5
Case 1:20-cv-04809-TCB Document 59-10 Filed 12/05/20 Page 6 of 6




Executed this 17th day of November 2020.


                                            7         —                              (signed)
                              Rebecca Hoelting Short

 Sworn to and subscribed to
 before me this 17th day of
 November 2020.
             I
( IiMek(rz 4 ithiC
Notary' blic
                                           0 \
                                              \\"41111C110111(11/1/4*/
                                                 ... ..... ... .. (....p .....
                                   '" eD .• cNSSicy) •.`" --;;,.
My commission expires:           .is -1-
                                     <2- •,. 9                  <<\.' 0 -.=
                                      '1,..." No T A Ft y.. -5.3. :.. u)
  n lq.u\ 13,o-zz             ,..-----
                              := C. ...
                                         .. .--
                                         ..s        OW • ill         (—L.' :     =


                                                                ,      ..
                                         s0......0.? 4 .     (33,:.....c)
                                                                      , 4Z- $.
                                           +        . ....   . 6
                                                COUNTs . v , \
                                          /,,,,i triiii ittl‘k \\




                                          6
